NOT FOR PUBLICATION

UNITED STATES DISTRIC'I` COURT
DISTRICT OF NEW JERSEY

 

SHAMSIDDIN ABDUR-RAHEEM,
Civil Action No. 18-4259 (MAS) (LHG)
Plaintiff,
v. MEMORANDUM AND ORDER
GARY M. LANIGAN, et al.,

Defendants.

 

Plaintit`t` is proceeding, in forma pauperis, with a civil rights complaint filed pursuant to 42
U.S.C. § 1983. At this time, the Court must review the complaint pursuant to 28 U.S.C.
§ 1915(e)(2)(B) to determine Whether it should be dismissed as frivolous or malicious, for failure
to state a claim upon which relief may be granted, or because it seeks monetary relief from a
defendant who is immune from suit. For the reasons stated below, the Court allows the retaliation
claim to proceed and dismisses all other claims in the Complaint.
I. DISCUSSION

The Complaint primarily asserts that Defendants unconstitutionally retaliated against
Piaintiff due to his filing of lawsuits and grievances against the state defendants in the past.
Specit`lcally, Plaintiff alleges that he was retaliated against through: (1) repeated, unwarranted
searches of his prison cell and unjustified confiscation of his personal property; and (2) issuance
of fabricated prison disciplinary charges Plaintiff also asserts that his constitutional rights were

violated when Defendant Michael Capadanno confiscated his prison grievances

A- M
To the extent Plaintiff asserts property claims against Defendants for the alleged unjustified
confiscation of his personal property, “[i]ntentional and negligent deprivations of property do not
violate due process if meaningful post-deprivation remedies for the loss are available.” Pressley
v. Huber, 562 F. App’x 67, 69-70 (3d Cir. 2014). The Third Circuit has already held that such
meaningful post-deprivation remedies exist in New Jersey. Revell v. Forr Auth. of N. Y., N.J. , 598
F.3d 128, 139 (3d Cir. 2010) (“[Petitioner] cannot prevail on his due process claim if the state’s
post-deprivation procedures, including state tort remedies, are adequate. He has failed to explain
why New Jersey’s state procedures to recover wrongfully seized property, such as the ability to
move in the criminal action for return of his property or the ability to file a separate action for a
writ of replevin, are insufficient.”). As such, any property claims in the Complaint are dismissed
B. False Disciplinarv Charges Claim
To the extent the Complaint asserts that Plaintiff was falsely disciplined through fabricated
charges, those claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994).
[I]n order to recover damages for allegedly unconstitutional
conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid,
a § 1983 plaintiff must prove that the conviction or sentence has
been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such
determination, or called into question by a federal court’s issuance
of a Writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
bearing that relationship to a conviction or sentence that has not been
so invalidated is not cognizable under § 1983.
Id. at 486-87. In Wz'lkinson v. Dotson, the Supreme Court further clarified its Heck holding, finding
that “a state prisoner’s § 1983 action is barred (absent prior invalidation)_no matter the relief

sought (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct

leading to conviction or internal prison proceedings)_if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” 544 U.S. 74, 81 -82 (2005). Unless and
until Plaintiff can invalidate the prison disciplinary decisions that subjected him to punishment, he
cannot raise § 1983 claims alleging that the charges were fabricated.

C. Procedural Due Process Claim

Plaintiff also raises a related procedural due process claim regarding his disciplinary
proceedings, alleging that he was denied due process because Defendants: (1) did not allow him
to confront witnesses; and (2) did not allow him to use a polygraph examination to prove his
innocence.

In Woljjr v. McDonnell, the Supreme Court held that an “inmate facing disciplinary
proceedings should be allowed to call witnesses and present documentary evidence in his defense
when permitting him to do so will not be unduly hazardous to institutional safety or correctional
goals.” 418 U.S. 539, 566 (1974); see Drabovskiy v. Allenwood, 597 F. App’x 47, 49 (3d Cir.
2015). While Plaintiff’s claim based on the lack of opportunity to confront his witnesses may be
valid under Wolff, the claim nevertheless fails because the Complaint also alleges that Plaintiff
appealed his disciplinary decision in state court and the appellate court remanded the matter to the
prison to hold a new hearing Specifically because of this defect. (Compl. 11 42.)

Furthermore, Plaintiff concedes that he was allowed to confront his witnesses at the new
hearing. (Id. il 44.) Thus, there was no procedural due process violation because Plaintiff, in fact,
received the proper procedural protection_the state process Worked as intended. See Brighrwell
v. Lehman, No. 03-205], 2006 WL 931702, at *6 (W.D. Pa. Apr. 10, 2006) (“[N]o due process
violation Where initial hearing was defective because the appeal process ‘constituted part of the
due process [the plaintifH received, and it cured the alleged due process violation based on the ISP

disciplinary committee’S initial decision to sanction [the plaintiff'].”’ (quoting Wycojj‘"v. Nfchols,

94 F.3d 1187, 1189 (8th Cir. 1996)); see also Wilkfnson v. Austin, 545 U.S. 209, 225-27 (2005)
(finding that the adequacy of procedural protection takes into consideration any “additional or
alternative procedural safeguards”).

With regard to the denial of a polygraph examination, “failure to administer a polygraph
examination in plaintiffs prison disciplinary hearing does not give rise to a constitutional
violation.” Counterman v. Fauver, No. 83-4839, 1989 WL 200954, at *6 (D.N.J. Nov. 24, 1989);
see Younger v. Sajj‘le, 153 F.3d 730 (5th Cir. 1998) (finding the plaintist argument that he “has
a constitutionally guaranteed right to demand that he and all witnesses in a prison disciplinary
proceeding be subjected to a polygraph examination,” in essence, “stretches credulity, challenges
traditional concepts of justiciability, and teeters on the brink of frivolity”). Accordingly, to the
extent the Complaint raises procedural due process claims, those claims are dismissed

D. Conf`lscation Claim

The Court dismisses the confiscation claim against Defendant Capadanno. The Complaint
alleges that because Plaintiff did not receive postage remit receipts from Capadanno, nor did he
receive a response to those grievances, Capadanno must have confiscated his prison grievances
without mailing them. (Compl. 11 24.) Even assuming that confiscation of a prisoner’s grievances
is a constitutional violation, Plaintiff s factual allegations are simply too speculative to state a
claim_without more, the Court cannot find plausible that the lack of response was the result of
any confiscation, let alone confiscation by Capadanno. See Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (“Factual allegations must be enough to raise a right to relief above the speculative

level.”).

E. State Tort Law Claims

Plaintiff’ s state law tort claims are dismissed Under the New Jersey Tort Claims Act
(“NJTCA”), when asserting a state tort claim against a public entity or a public employee, a
plaintiff must give notice of the claim within ninety days after the cause of action has accrued. See
N.J.S.A. § 59:8-8; Konah v. Cily ofNewark, No. L-962-10, 2011 WL 1598957, at *2 (N.J. Sup.
Ct. App. Div. Apr. 29, 2011); Brown v. Twp. ofNeprune, No. 11-7162, 2014 WL 3517776, at *7
(D.N.J. July 15, 2014). This notice requirement applies to common law intentional tort claims,
Praszynski v. Uwaneme, 371 N.J. Super. 333, 343 (App. Div. 2004), as well as negligent conduct,
Velez v. City of Jersey City, 180 N.J. 284, 292-93 (2004). This ninety-day notice period may be
extended by a court upon a finding of “sufficient reasons constituting extraordinary circumstances
for [the plaintiff’ s] failure to file notice of claim within the period of time prescribed,” but only if
the plaintiff files a late notice “within one year after the accrual of his claim[,]” N.J.S.A. § 59:8-
9', see Slater v. Hardin, No. L-8574-09, 2014 WL 923337, at *5 (N.J. Sup. Ct. App. Div. Mar. 11,
2014). Plaintiffs who do not comply with this requirement are “forever barred” from recovering
on their claims See N.J.S.A. § 59:8-8. Notice is important because it provides state agencies the
“opportunity to investigate the claims, and take disciplinary or other appropriate action to rectify
inappropriate behavior or flawed practices[.]” Mawhz'nney v. ancesco, No. 08-3317, 2010 WL
2557713, at *9 (D.N.J. June 22, 2010) (quoting Velez, 180 N.J. at 293). Failure to file a notice of
claim is a ground for dismissal at the motion to dismiss stage. See William v. Westampton Police
Dep ’1‘, No. L-1144-13, 2014 WL 5393184, at *3 (N.J'. Sup. Ct. App. Div. Oct. 24, 2014).

Here, because Plaintiff claims relief under state law, he must follow established state
procedures See Murphy v. Bloom, 443 F. App’x 668, 670 (3d Cir. 2011) (“The District Court []

properly recognized that [the plaintiff] did not follow the proper procedure for bringing a [state

law] claim . . . as required by state law.”). There is no allegation in the Complaint that Plaintiff
filed the required notice of claims. Under New Jersey law, Plaintiff is required to file the notice
of claims before he initiates any state law tort action against Defendants. See N.J.S.A. § 59:8-3.
As such, Plaintiff must demonstrate that, at the time he filed the Complaint, such notice of claims
had already been served See Ptaszynskz', 371 N.J. Super. at 343 (holding that the notice
requirement under the Tort Claims Act is a jurisdictional precondition to filing suit). No such
demonstration has been made in the Complaint See Fed. R. Civ. P. 8(a) (“A pleading that states
a claim for relief must contain . . . the grounds for the court’s jurisdiction[.]”). Because there is no
allegation that a notice of claims has been filed with Defendants, Plaintiff has failed to establish,
under Rule 8, that this Court has jurisdiction over Plaintiff’s state law claims. Accordingly,
Plaintiff" s state law claims are dismissed for lack of jurisdiction See Berhea v. Roz'zman, No. ll-
254, 2012 WL 2500592, at *7 (D.N.J. June 27, 2012) (dismissing plaintiffs state law tort claims
for failure to plead compliance with the notice requirement under the Tort Claims Act).

F. Remaining Defendants

Lastly, because the Court only allows the retaliation claim to proceed, and because only
Defendants Wesley Gorman, Andrew Brodzinski, Christopher Anfuso, Frederick Galileo, and
Michael Capadanno are alleged to be involved in the retaliatory acts, all other named defendants
are dismissed from the case.
II. ORDER

Based on the foregoing, and for good cause shown,

IT IS on this 93 day of April 2019,

ORDERED that Plaintiff’s retaliation claim is permitted to proceed past 28 U.S.C. § 1915

screening;

ORDERED that all other claims are hereby DISMISSED, and all named defendants other
than Defendants Wesley Gorman, Andrew Brodzinski, Christopher Anfuso, Frederick Galileo, and
Michael Capadanno are hereby DISMISSED;

ORDERED that, pursuant to 28 U.S.C. § 1915(d), the Clerk shall issue summons and the
United States Marshal shall serve summons, the Complaint and this Order upon Defendants, with
all costs of service advanced by the United States];

ORDERED that, pursuant to 42 U.S.C. § 1997e(g)(2`), Defendants shall file and serve an
answer, see Fed. R. Civ. P. lZ(a)(l)(A);

ORDERED that, pursuant to 28 U.S.C. § 1915(e)(1) and § 4(a) of Appendix H of the Local
Civil Rules, the Clerk shall notify Plaintiff of the opportunity to apply in writing to the assigned
judge for the appointment of pro bono counsel; and it is further

ORDERED that, if at any time prior to the filing of a notice of appearance by Defendants,
Plaintiff seeks the appointment of pro bono counsel or other relief, pursuant to Fed. R. Civ. P. 5(a)
and (d), Plaintiff shall (l) serve a copy of the application by regular mail upon each party at his
last known address, and (2) file a Certificate of Service.2

s/ Michael A. Shipp

MICHAEL A. SHIPP
UNITED STATEs DlsTRICT JUDGE

 

1 Alternatively, the U.S. Marshal may notify defendants that an action has been commenced and
request that the defendants waive personal service of a summons in accordance with Fed. R. Civ.

P. 4(d).

2 After an attorney files a notice of appearance on behalf of a Defendant, the attorney will
automatically be electronically served all documents that are filed in the case.

